Exhibit 10.4

TERRENO REALTY CORPORATION

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

1. Purpose

This Amended and Restated Long-Term Incentive Plan (the “Plan”) is intended to
provide an incentive for superior work and to motivate executives and employees
of Terreno Realty Corporation (the “Company”) toward even higher achievement and
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain highly
qualified executives and employees. The Plan is for the benefit of Participants
(as defined below).

2. Definitions

For purposes of this Plan:

(a) “Award” means a grant to a Participant hereunder.

(b) “Award Notice” means a notice or agreement provided to a Participant that
sets forth the terms, conditions and limitations of the Participant’s
participation in this Plan, including, without limitation, the Participant’s
Target Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Closing Index Value” means, with respect to each Performance Measurement
Index, the Performance Measurement Index Value as of the last day of any
Performance Measurement Period.

(e) “Closing Stock Price” means the Stock Price as of the last day of any
Performance Measurement Period.

(f) “Code” means Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board.

(h) “Effective Date” means January 1, 2014.

(i) “FTSE NAREIT Equity Industrial Index” means the FTSE NAREIT Equity
Industrial Index, or, in the event such index is discontinued or its methodology
significantly changed, a comparable index selected by the Committee in good
faith.

(j) “Initial Index Value” means, with respect to each Performance Measurement
Index, the Performance Measurement Index Value as of the first day of any
Performance Measurement Period.

(k) “Initial Stock Price” means the Stock Price as of the first day of any
Performance Measurement Period.



--------------------------------------------------------------------------------

(l) “MSCI US REIT Index” means the MSCI US REIT Index (RMS), or, in the event
such index is discontinued or its methodology significantly changed, a
comparable index selected by the Committee in good faith.

(m) “Participant” means an executive or employee of the Company selected by the
Committee to participate in the Plan.

(n) “Performance Measurement Indexes” means the MSCI US REIT Index and the FTSE
NAREIT Equity Industrial Index.

(o) “Performance Measurement Index Value” for each Performance Measurement Index
means, with respect to any date, the average value of such Performance
Measurement Index for the ten consecutive trading days immediately preceding
such date.

(p) “Performance Measurement Period” means, a three calendar year period
commencing on January 1, 2014 and each January 1 thereafter while this Plan is
effective, and concluding on December 31 of the second calendar year thereafter.

(q) “Stock” means the Company’s common stock, par value $0.01 per share.

(r) “Stock Price” means, as of a particular date, the average closing price of
one share of Stock for the ten consecutive trading days ending on, and
including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date).

(s) “Target Award” means a Participant’s target award for each Performance
Measurement Period, as set forth in the Participant’s Award Notice.

(t) “Total Shareholder Return” means, with respect to a Performance Measurement
Period, the compound, annualized percentage return per share achieved by the
Stock assuming contemporaneous reinvestment in the Stock of all dividends and
other distributions (excluding dividends and distributions paid in the form of
additional shares of Stock) at the closing price of one share of Stock on the
date such dividend or other distribution was paid, based on the Initial Stock
Price and the Closing Stock Price for such Performance Measurement Period.

3. Administration

(a) The Plan shall be administered by the Committee. The Committee shall have
the discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant), provided such
determinations are made in good faith and are consistent with the purpose and
intent of the Plan. In particular, but without limitation and subject to the
foregoing, the Committee shall have the authority:

(i) to select Participants under the Plan;

 

2



--------------------------------------------------------------------------------

(ii) to determine the Target Award and any formula or criteria for the
determination of the Target Award for each Participant;

(iii) to determine the terms and conditions, not inconsistent with the terms of
this Plan, which shall govern Award Notices and all other written instruments
evidencing an Award hereunder, including the waiver or modification of any such
conditions;

(iv) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and

(v) to interpret the terms and provisions of the Plan and any Award granted
under the Plan (and any Award Notices or other agreements relating thereto) and
to otherwise supervise the administration of the Plan.

(b) Notwithstanding anything herein to the contrary, the Committee may, in its
discretion, make appropriate adjustments to any Award, any Target Award, any
Initial Stock Price, any Closing Stock Price, the target performance levels for
any Performance Measurement Period or the Total Shareholder Return for any
period in connection with or as a result of any of the following events which
occur or have occurred after the Effective Date: reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, if the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Stock or other
securities.

(c) Subject to the terms hereof, all decisions made by the Committee pursuant to
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or Committee and each and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

4. Determination and Payment of Awards

(a) Each Participant’s Award Notice shall specify such Participant’s Target
Award. The Target Award may be expressed as a dollar amount or as a percentage
of a Participant’s base salary or other compensation, a number of shares of
Stock or pursuant to any other method, amount or formula selected by the
Committee for such Participant, and may apply for all or a specified number of
Performance Measurement Periods, each as determined in the sole discretion of
the Committee.

(b) The amount of a Participant’s Award hereunder shall be determined based on
Total Shareholder Return for each Performance Measurement Period relative to the
compound, annualized percentage return of each Performance Measurement Index for
such period. The compound, annualized percentage return of each Performance
Measurement Index shall be established by comparing the Initial Index Value to
the Closing Index Value. Unless otherwise

 

3



--------------------------------------------------------------------------------

specified in an Award Notice, (i) 50 percent of the Award shall be calculated
with reference to Total Shareholder Return relative to the compound, annualized
percentage return of the MSCI US REIT Index, and (ii) the remaining 50 percent
of the Award shall be calculated with reference to Total Shareholder Return
relative to the compound, annualized percentage return of the FTSE NAREIT Equity
Industrial Index.

(c) The actual value of a Participant’s Award hereunder shall be determined at
the conclusion of a Performance Measurement Period, as follows:

(i) If Total Shareholder Return for the Performance Measurement Period is less
than the compound, annualized percentage return of a Performance Measurement
Index for such period, Participants shall not receive an Award with respect to
the 50 percent of the Target Award calculated with reference to such Performance
Measurement Index.

(ii) If Total Shareholder Return for the Performance Measurement Period equals
or exceeds the compound, annualized percentage return of a Performance
Measurement Index for such period, Participants shall receive an Award equal to
50 percent of the Target Award.

(iii) If Total Shareholder Return for the Performance Measurement Period exceeds
the compound, annualized percentage return of a Performance Measurement Index by
100 basis points or more, Participants shall receive an Award equal to 150
percent of the Target Award. If Total Shareholder Return for the Performance
Measurement Period exceeds the compound, annualized percentage return of both
Performance Measurement Indexes by 100 basis points or more, Participants shall
receive an Award equal to 300 percent of the Target Award.

(iv) If Total Shareholder Return for the Performance Measurement Period exceeds
the compound, annualized percentage return of a Performance Measurement Index
for such period but the excess is less than 100 basis points, the size of Awards
granted to Participants with respect to such Performance Measurement Index shall
be determined by linear interpolation. By way of illustration only, if the
excess performance is 50 basis points, Participants shall receive an Award equal
to 100% of the Target Award.

(v) Notwithstanding the foregoing, if Total Shareholder Return for the
Performance Measurement Period is negative the value of each Participant’s
Award, as determined pursuant to Section 4(c)(ii), (iii) and (iv), above, shall
be reduced by 50 percent.

(d) The dollar value of Participant’s Awards shall be determined by the
Committee as soon as practicable following the conclusion of the relevant
Performance Measurement Period. Following determination of such amounts, the
Company shall issue to each Participant a number of shares of Stock with an
aggregate Stock Price on the date of issuance equal to the dollar value of each
Participant’s Award. In the event the Company does not have sufficient shares
available under its shareholder-approved stock plan, the Company shall settle a
Participant’s Award in

 

4



--------------------------------------------------------------------------------

cash to the extent of such unavailability of shares. The shares of Stock or cash
shall be issued or paid between January 1 and March 15 of the calendar year that
follows the conclusion of the relevant Performance Measurement Period.

5. Termination of Employment

Unless otherwise provided in any Award Notice, if at any time prior to the end
of a Performance Measurement Period a Participant’s employment or other service
relationship with the Company terminates for any reason, such Participant shall
forfeit the right to receive any payment or Award not paid to the Participant as
of the date of termination of employment or other service relationship.

6. Miscellaneous

(a) Amendment and Termination. The Company reserves the right to amend or
terminate the Plan at any time in its discretion without the consent of any
Participants, but no such amendment shall adversely affect the rights of the
Participants with regard to outstanding Awards. In the event the Plan is
terminated, the Company shall determine the Awards payable to Participants based
on the Total Shareholder Return relative to the Performance Measurement Indexes
for each Performance Measurement Period ending on the date of Plan termination.
The Awards for each Performance Measurement Period shall be further prorated to
reflect the shortened Performance Measurement Period.

(b) No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.

(c) No Transfers. A Participant’s rights in an interest under the Plan may not
be assigned or transferred.

(d) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of subsidiaries
or affiliates and any Participant. To the extent that any Participant holds any
rights by virtue of an award under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company or any of its
subsidiaries.

(e) Governing Law. The Plan and each Award Letter awarded under the Plan shall
be construed in accordance with and governed the laws of the State of
California, without regard to principles of conflict of laws of such state.

(f) Tax Withholding. Any issuance of shares of Stock, or payment of cash
pursuant to Section 4(d) of the Plan, to a Participant shall be subject to tax
withholding. Each Participant shall, no later than the date as of which the
value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the Particpant for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by

 

5



--------------------------------------------------------------------------------

law to be withheld by the Company with respect to such income. In the case of
the issuance of shares of Stock in settlement of an Award, the minimum tax
withholding obligation may, at the election of the Participant, be satisfied in
whole or in part through a net issuance of shares, and the Company shall
withhold from shares of Stock to be issued to the Participant a number of shares
of Stock with an aggregate fair market value that would satisfy the minimum
withholding amount due. In the case of any payment of cash by the Company in
settlement of an Award pursuant to Section 4(d) of the Plan, the minimum
withholding amount shall be satisfied, to the extent permitted by law and
subject to the election of the Participant to elect a net issuance of shares as
set forth in this Section 4(f), by the Company’s deduction from such cash
payment of any minimum withholding taxes.

(g) Construction. Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

(h) Headings. The Section headings and Section numbers are included solely for
ease of reference. If there is any conflict between such headings or numbers and
the text of this Plan, the text shall control.

(i) Effect on Other Plans. Nothing in this Plan shall be construed to limit the
rights of Participants under the Company’s or its subsidiaries’ benefit plans,
programs or policies.

(j) Effective Date. The Plan shall be effective as of the Effective Date.

 

6